334 P.2d 440 (1959)
Patricia PIERCE, Plaintiff in Error,
v.
Harry K. NIER, Jr., Defendant in Error.
No. 18720.
Supreme Court of Colorado, En Banc.
January 19, 1959.
J. Emery Chilton, Denver, for plaintiff in error.
Stanford L. Hyman, Denver, for defendant in error.
KNAUSS, Chief Justice.
The parties to this writ of error appear here in reverse order of their appearance in the trial court, and we shall refer to them as they there appeared.
Plaintiff, a licensed attorney, brought suit against defendant to recover for services rendered by him as her counsel.
Trial was to the court resulting in a judgment in favor of plaintiff for $560. From this judgment defendant is here on writ of error seeking reversal.
It is not seriously disputed that plaintiff acted as counsel for defendant, and the trial court found that such relationship existed. There is ample competent evidence in the record to establish this fact, as well as the actual service and the value thereof, rendered by plaintiff. It is fundamental that where the findings of the trial court are based upon conflicting evidence, and where there is sufficient competent evidence in the record to sustain such findings they will not be disturbed by this court. We deem it unnecessary to cite the numerous cases in this jurisdiction which so hold.
Counsel for defendant concedes such to be the law. He states in his brief: "We have no quarrel with defendant in error *441 on this statement of the law and the cases cited in support thereof. However, it is elementary and equally true that if the court abuses its discretion and if the court findings are arbitrarily arrived at in disregard of the testimony, then the findings of said court would and should be set aside."
A careful consideration of the record before us discloses competent evidence on behalf of plaintiff, which justified the trial court's findings of fact. We observe nothing in the record which remotely indicates that the trial court abused its discretion, or that it acted arbitrarily.
The judgment is affirmed.